                                            Case 3:19-cv-08152-SI Document 18 Filed 08/25/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    TROY SMITH,                                         Case No. 19-cv-08152-SI
                                   8                   Plaintiff,
                                                                                            ORDER RE MOTION FOR
                                   9             v.                                         EXTENSION OF TIME TO FILE
                                                                                            NOTICE OF APPEAL
                                  10    RONALD DAVIS,
                                                                                            Re: Dkt. No. 14, 17
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13           A certificate of appealability will not issue. See 28 U.S.C. § 2253(c). This is not a case in

                                  14   which “jurists of reason would find it debatable whether the petition states a valid claim of the

                                  15   denial of a constitutional right and that jurists of reason would find it debatable whether the

                                  16   district court was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

                                  17   This court’s denial of a certificate of appealability is without prejudice to petitioner requesting a

                                  18   certificate of appealability in the U.S. Court of Appeals for the Ninth Circuit.
                                  19           Petitioner’s request for an extension of the deadline to file a notice of appeal (Dkt.No. 14)

                                  20   and motion for a certificate of appealability (Dkt. No. 17) are denied as moot due to the foregoing.

                                  21   The deadline to file a notice of appeal will run from the entry of judgment filed concurrently with

                                  22   this order.

                                  23

                                  24           IT IS SO ORDERED.

                                  25   Dated: August 25, 2020

                                  26                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  27                                                    United States District Judge
                                  28
